ARNOLD, Justice.
Plaintiff, a special officer serving process and other legal papers out of the court of A. W. Van Zandt, Justice of the Peace, District No. 9, Tulsa County, brought this action in the Court of Common Pleas of Tulsa County against defendants for unpaid balance of fees due her in serving process in numerous cases filed by defendants as plaintiffs in said Justice of the Peace Court. Separate demurrers of defendants to plaintiff’s petition were sustained by the court and exceptions allowed. Plaintiff elected to stand on her petition, the court made an order dismissing her cause of action, and plaintiff has brought this appeal.
As stated by plaintiff in error, this is a companion case to and the same legal questions are involved in Kerr, Adm’x, v. United Collection Service, Okl.Sup., 267 P.2d 611, opinion by Johnson, V. C. J. The opinion in that case is hereby adopted as the opinion in this case.
Affirmed.
HALLEY, C. J., JOHNSON, V. C. J., and CORN, DAVISON, ARNOLD, O’NEAL and BLACKBIRD, JJ., concur.
WILLIAMS, J., dissents.